WARD, Circuit Judge.
October 26, 1907, steam dredge No. 1 and her scow were lying in the East River about 140 feet off the pier at the foot of Flushing street, Long Island City, by permission of the War Department, engaged in removing a blanket of clay which had-been deposited on the bottom of the river over the tunnel being excavated between New York and Long Island City to prevent the escape of compressed air. The dredge was moored by anchors on her offshore side, and by two one-inch wire cables extending from her upper works at the bow and extended through the air to the pier. Nothing was hung upon these cables to indicate their presence, nor any lookout kept to warn approaching vessels. The only notice, other than the cables themselves, to any vessel coming up the East River, was a large sign on the dredge reading, “Danger! Look out for Anchor Cables !” About 2:30 p. m. the city fireboat David A. Boody, hurrying to an alarm of fire at the next street above Flushing street, ran into the first cable and sustained considerable damage.
The trial judge found that the Boody, though keeping a reasonable lookout, did riot discover the cable until within 100 or 150 feet of it, and that the danger notice, which was- seen by those on the fireboat, instead of. assisting was calculated to mislead them, by causing them to look for cables leading into the water instead of through the air. He found the dredger at fault for not giving a better warning of this dangerous and not to be looked for obstruction, and the fireboat free from fault. We fully concur in this conclusion. The only question causing doubt is whether the fireboat was at fault for violating section 757 of the consolidation act (Laws 1882, c. 410), which is still in force and reads:
*973“All the steamboats passing up and down the East River between the Battery * * * and Blackwell’s Island shall be navigated as near as possible in the center of the river, except in going in and out of the usual berth or landing place of such steamboat,” etc.
We have heretofore had occasion to pass upon this and a similar statute, and to hold that violation of such statutory obligations is not .a fault, if it be only a condition and not a 'cause of the injury complained of. The Clara, 55 Fed. 1023, 5 C. C. A. 390; The Benjamin Franklin, 145 Fed. 13, 76 C. C. A. 43; B. & O. R. R. Co. v. La Bretagne, 179 Fed. 286. We do not connect the Boody’s violation of the statute causally with the accident.
The decree is affirmed, with interest and costs.